Citation Nr: 0419871	
Decision Date: 07/22/04    Archive Date: 08/04/04

DOCKET NO.  99-00 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for degenerative 
changes of the lumbosacral spine, currently evaluated as 20 
percent disabling.

2.  Entitlement to an increased rating for degenerative joint 
disease of the right knee, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased rating for degenerative joint 
disease of the left knee, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

On July 14, 2004, the veteran's motion to advance his appeal 
on the Board's docket was granted by the undersigned Veterans 
Law Judge of the Board of Veterans' Appeals (Board) under 
38 C.F.R. § 20.900(c).  

The veteran served on active duty from February 1943 to 
August 1945.  

This matter comes before the Board on appeal from a September 
1998 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Los Angeles, California which 
stemmed from a reopened claim filed by the veteran on August 
13, 1998.  The RO confirmed and continued the 10 percent 
evaluation for service-connected degenerative changes of the 
lumbosacral spine and a single rating of 10 percent for 
service-connected degenerative joint disease of both knees.  
The veteran filed a timely appeal.

During the course of the appeal, an October 1999 rating 
decision shows that the RO granted a 20 percent evaluation 
for degenerative changes of the lumbosacral spine 
retroactively to November 21, 1996, prior to the date of 
receipt of the reopened claim.  Since the grant of 20 percent 
for service-connected degenerative changes of the lumbosacral 
spine does not reflect the maximum evaluation authorized 
under the rating schedule, the issue remains on appeal as 
characterized on the title page. AB v. Brown, 6 Vet. App. 35, 
39 (1993).

In August 2000, the Board remanded this case to the RO for 
additional development.  

In a rating decision of January 2003, the RO granted a 
separate 10 percent evaluation for degenerative joint disease 
of the right knee and degenerative joint disease of the left 
knee effective from August 13, 1998, date of receipt of the 
reopened claim.  The case was returned to the Board. 

In May 2003, the Board remanded this case for compliance of 
VCAA requirements.  

The Board notes that while this case was in remand status, 
the RO, in a February 2003 rating decision, granted a total 
(100 percent) disability rating for compensation purposes on 
the basis of individual unemployability (TDIU), effective 
from September 20, 2001, date of claim.  

The case is once more before the Board for appellate review.

This appeal is remanded to the RO, in part, via the Appeals 
Management Center (AMC), in Washington, DC., with respect to 
the issue of entitlement to increased rating for degenerative 
joint disease of the left knee.  VA will notify you if 
further action is required on your part.  


FINDINGS OF FACT

1.  The veteran's degenerative changes of the lumbosacral 
spine are manifested by no more than moderate painful 
limitation of motion of the lumbar spine but no muscle spasm 
or neurological component objectively shown.

2.  The veteran's degenerative joint disease of the right 
knee is currently manifested by no more than slight knee 
impairment with limitation of flexion (0 to 130 degrees), 
pain and crepitation; the record shows normal extension to 0 
degrees and no objectively demonstrated evidence of recurrent 
subluxation or lateral instability.





CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for degenerative changes of the lumbosacral spine 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.20, 4.40, 
4.45, 4.59 and 4.71a, Diagnostic Code 5010, 5292 (2003).

2.  The criteria for a disability rating greater than 10 
percent for degenerative joint disease of the right knee have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71 (Plate II) 
and Part 4, Diagnostic Codes 5010, 5260, 5261, 5262 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The record shows that service-connection has been granted for 
an amputation of the right foot, just above the ankle, 
evaluated as 40 percent disabling.  Special monthly 
compensation under 38 U.S.C. § 1114, subsection (k) has been 
established for anatomical loss of one foot.  

In March 1999, the veteran attended a hearing before a 
hearing officer at the RO.  The hearing transcript is on 
file.  He noted having right knee clicking, popping and 
catching symptoms all the time.  He bought a knee brace at a 
sporting goods store.  He noted that his low back disability 
was symptomatic.  

An April 1999 VA orthopedic examination report shows the 
veteran's right knee was absent evidence of heat, redness, 
swelling, effusion or drainage.  Crepitus was greater on the 
right side.  Active flexion of the right knee was limited to 
130 degrees with pain.  Pain was noted throughout.  Movement 
against gravity was to 130 degrees.  Movement against strong 
resistance was to 70 degrees.  Extension was to 0 degrees.   
Movement against gravity was to 0 degrees.  Movement against 
strong resistance was to 40 degrees.  Drawer test was 
negative.  The examiner indicated that the range of motion of 
the right knee was further limited by pain and lack of 
endurance following repeated use with lack of endurance 
following repeated use.

A neurologic evaluation showed the lower extremity motor 
function on the right was measured at 4/5 muscle power 
secondary to the amputation.  An x-ray of the right knee 
revealed degenerative changes.  

An examination of the lumber spine revealed evidence of 
painful motion.  There was no evidence of muscle spasm, 
weakness or tenderness.  Active range of motion testing 
showed flexion to 70 degrees with pain throughout.  Extension 
was to 20 degrees with pain.  Right and left lateral flexion 
was to 25 degrees each with pain.  Right and left rotation 
was to 35 degrees.  Range of motion of lumbar spine was 
limited by pain, fatigue and lack of endurance following 
repeated use with pain having a major functional impact.  

Diagnoses suggested degenerative changes of the right knee 
secondary to service-connected right lower extremity 
amputation and degenerative changes of the low back.

A June 1999 VA orthopedic examination report shows the 
veteran was able to flex his back to the point where his 
fingertips reached to within two inches of touching the toes 
on his left foot.  The veteran reported that his right knee 
was chronically swollen and tender to palpation without 
evidence of fluid.  Flexion of the right knee was to 120 
degrees.  Extension was to 0 degrees.  Diagnosis was 
degenerative joint disease of the right knee.  

An October 2000 private orthopedic evaluation report shows 
range of motion decrease to less than 50 percent of normal 
flexion and extension of the lumbar spine.  Side bending was 
normal.  Rotational range of motion was likewise limited.  
The estimated actual degrees was noted as 50 degrees of 
forward flexion, 10 degrees of hyperextension and right and 
left lateral bending of 15 degrees.  The veteran complained 
of moderate occasional pain in the lumbar spine, associated 
with lifting and bending activities.  

Right knee range of motion was from 0 to 120 degrees.  On the 
right, the collateral and cruciate ligaments were stable.  
Right knee effusion was noted.  No other soft tissue signs 
were noted.  The skin was intact throughout.  Also, it was 
noted that the right Syme amputation stump was well-healed.  
There was no evidence of skin breakdown.  An x-ray of the 
right knee revealed less than 50 percent joint space in the 
medial compartment of the right knee on weightbearing.  

A May 2001 authorized VA orthopedic examination report 
undertaken by a board certified orthopedic surgeon shows the 
lumbar spine range of motion testing revealed flexion to 95 
degrees (normal flexion -95 degrees), extension to 35 degrees 
(normal extension-35 degrees), right lateral to 40 degrees 
(normal right lateral-40 degrees), left lateral to 40 degrees 
(normal left lateral-40 degrees), right rotation to 35 
degrees (normal right rotation- 35 degrees) and left rotation 
to 35 degrees (normal left rotation-35 degrees).  The 
examiner noted that the veteran's range of motion of the 
lumbar spine was not affected by pain, weakness, fatigue or 
lack of endurance.

The veteran complained of right knee swelling without 
clicking or popping.  He began having right knee pain in 
1980.  He did followup at VA and was given cortisone shots in 
the right knee, which resulted in temporary relief.   He 
denied any other treatment through VA on the right knee.  

On examination, the right knee demonstrated normal range of 
motion from 0 to 140 degrees.  There was no significant 
tenderness in any area of the knee, including the medial and 
lateral joint lines and patellofemoral joint.  There was no 
swelling or effusion.  There was no evidence of significant 
anterior laxity, posterior laxity or varus/valgus laxity.  

The veteran was expected to have functional loss resulting 
from pain; however, not from weakened movement.  Functional 
loss was expected from excess fatigability but not from 
incoordination.  

An October 2002 general medical examination report was 
without pertinent range of motion tests for the low back and 
right knee.  

A November 2002 authorized VA orthopedic examination report 
undertaken by a board certified orthopedic surgeon shows the 
veteran was 79 years old and had a long career in sales until 
5 years earlier.  He noted having right knee problems 
beginning about ten years earlier.  His left knee was 
currently worse than the right knee.  Right knee range of 
motion revealed flexion from 0 to 130 degrees (normal flexion 
was noted from 0 to 140 degrees).  Right knee extension was 
noted at 0 degrees which was considered normal.  

Ranges of motion testing of the lumbar spine showed flexion 
to 85 degrees (normal flexion-95 degrees), extension to 15 
degrees (normal extension-35 degrees), right lateral to 15 
degrees (normal right lateral-40 degrees), and left lateral 
to 15 degrees (normal left lateral-40 degrees).  The examiner 
noted that in forward flexion the veteran's fingertips 
reached with 6 inches of the floor.   The veteran experienced 
pain in the low back when his fingers reached the level of 
his knees and at 10 degrees extension and right and left 
bending.  It was noted that range of motion of the lumbar 
spine was limited by pain.  There was no evidence of fatigue, 
weakness, incoordiantion or lack of enduarnace.

Diagnoses showed evidence of degenerative changes of the 
lumbosacral spine manifested by limited range of motion and 
loss of normal lumbar lordosis and degenerative joint disease 
of the right knee with retropatellar crepitation, and medial 
spur formation.  The veteran was noted to have limited 
prolonged standing and walking ability.  


Criteria

Disability ratings are based, as far as practicable, on the 
average impairment of earning capacity resulting from 
disability.  38 U.S.C.A. § 1155.  The average impairment as 
set forth in the VA Schedule for Rating Disabilities, 
codified in 
38 C.F.R. Part 4, includes diagnostic codes which represent 
particular disabilities. Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2003).

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history. 38 C.F.R. § 4.2 (2003). 

The Board notes that disability of the musculoskeletal system 
is the inability to perform normal working movement with 
normal excursion, strength, speed, coordination, and 
endurance, and that weakness is as important as limitation of 
motion, and that a part which becomes disabled on use must be 
regarded as seriously disabled. However, a little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, through atrophy, for example.  38 C.F.R. 
§ 4.40 (2003).

The provisions of 38 C.F.R. §§ 4.45 and 4.59 (2003) 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination and impaired ability to execute skilled 
movement smoothly, and pain on movement, swelling, deformity, 
or atrophy of disuse.  Instability of station, disturbance of 
locomotion and interference with sitting, standing and weight 
bearing are also related considerations.   It is the 
intention of the VA Schedule for Rating Disabilities to 
recognize actually painful, unstable or mal-aligned joints, 
due to healed injury, as at least minimally compensable.

The Board also notes that in DeLuca v. Brown, 2 Vet.App. 202, 
206 (1995) the Court held that, when a diagnostic code 
provides for compensation based solely upon limitation of 
motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 (2003) 
must also be considered, and that examination based upon the 
rating decision must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups."

Where, as in this case, entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

When an unlisted condition is encountered, it should be rated 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous. 38 C.F.R. § 4.20 
(2003).

The Board notes the provisions of 38 C.F.R. Part 4, 
Diagnostic Code 5010 rate traumatic arthritis as degenerative 
arthritis (Diagnostic Code 5003) on the basis of limitation 
of motion of the affected parts.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Id.  

When however, the limitation of motion of the specific joint 
or joints is noncompensable under the appropriate Diagnostic 
Codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion to be combined, not added under 
Diagnostic Code 5003.  Id. Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Id.

A 20 percent evaluation is warranted for moderate limitation 
of motion of the lumbar spine, or a maximum 40 schedular 
evaluation when limitation of motion is severe.  38 C.F.R. § 
4.71a, Diagnostic Code 5292.

Alternatively, evaluations are assignable for lumbosacral 
strain.  A 20 percent evaluation may be assigned when there 
is muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  A maximum 40 
percent schedular rating is assignable when severe, with 
listing of the whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5295.

The Board notes that since there is no evidence of associated 
intervertebral disc syndrome, the condsideration of the 
rating criteria under Diagnostic Code 5293 is not for 
application.  

Also, the record shows that while this appeal was pending, 
changes were made to the VA rating schedule for evaluating 
disabilities of the spine under a general rating formula 
effective September 26, 2003.  Such amendments to the rating 
schedule are not shown to affect the related claim of 
entitlement to an increased evaluation for degenerative 
changes of the lumbosacral spine.  

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary. Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The veteran is entitled to 
those criteria which are more favorable to him.  Of course, 
the amended criteria cannot be applied to his case prior to 
their effective date of September 26, 2003. DeSousa v. Gober, 
10 Vet. App. 461 (1997); McKay v. Brown, 9 Vet. App. 183, 187 
(1996), aff'd, 106 F.3d 1577 (Fed. Cir. 1997).  The record is 
absent clinical findings pertinent to service-connected 
degenerative changes of the lumboscaral spine from September 
26, 2003 in which to correlate to the amended rating 
criteria.  Therefore, despite the fact that the veteran has 
not been provided with notice of the amended rating criteria 
for evaluating the spine, the Board may proceed to enter a 
decision on the claim for an increased evaluation for the 
lumbosacral spine since the new rating criteria have no 
practical application in this instance.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Under Diagnostic Code 5260 for flexion of the leg limited to 
45 degrees, a 10 percent evaluation is provided.  For flexion 
limited to 30 degrees, a 20 percent evaluation is provided.  
For flexion limited to 15 degrees, a maximum 30 percent 
evaluation is provided.

Under Diagnostic Code 5261 for limitation of extension of the 
leg to 10 degrees, a 10 percent evaluation is provided.  For 
extension limited to 15 degrees, a 20 percent evaluation is 
provided.  For extension limited to 20 degrees, a 30 percent 
evaluation is provided.  For extension limited to 30 degrees, 
a 40 percent evaluation is provided.  For extension limited 
to 45 degrees, a maximum 50 percent evaluation is provided.

38 C.F.R. § 4.71 and Plate II, shows that normal range of 
motion of the knee is from 0 degrees of extension to 140 
degrees of flexion.

Slight knee or ankle disability resulting from impairment of 
the tibia or fibula is evaluated as 10 percent disabling 
under Diagnostic Code 5262; a moderate knee or ankle 
disability is evaluated as 20 percent disabling; while a 
marked knee or ankle disability is evaluated as 30 percent 
disabling, and a disability productive of nonunion, with 
loose motion that requires a brace is evaluated as 40 percent 
disabling.

The provisions of 38 C.F.R. Part 4, Diagnostic Code 5257 
pertaining to impairment of the knee with recurrent 
subluxation or lateral instability provide a minimum 10 
percent evaluation for slight knee impairment.  For moderate 
knee impairment, a 20 percent evaluation is warranted.  

Under VA General Counsel opinion VAOPGCPREC 23-97; VAOPGCPREC 
9-98 it was held that, when a claimant has a disability 
rating under 5257 for instability of the knee, and there is 
also x-ray evidence of arthritis and limitation of motion 
sufficient to warrant a zero percent rating under diagnostic 
code 5260 or diagnostic code 5261, a separate rating is 
available under diagnostic code 5003 or 5010.  In this case, 
the record fails to show evidence of ratable instability of 
the right knee which warrants consideration of the criteria 
under Diagnostic Code 5257.  Accordingly, the consideration 
of separate ratings for arthritis and instability of the 
right knee is not for application in this case.  

Ratings shall be based as far as practicable, upon average 
impairments of earning capacity with the additional proviso 
that the Secretary shall from time to time readjust this 
schedule of ratings in accordance with experience.

To accord justice, therefore, to the exceptional case where 
the schedular evaluations are found to be inadequate, the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, upon field station submission, is 
authorized to approve on the basis of all the criteria set 
forth in this paragraph an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities. The governing norm in these exceptional cases 
is: A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2003).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Analysis

Preliminary Matter: Duties to Notify & to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the CAVC in Morton v. West , 12 
Vet. App. 477 (1999) withdrawn sub nom.  Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order),which had held that 
VA cannot assist in the development of a claim that is not 
well grounded.  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (codified as 
38 C.F.R. § 3.159).

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
provisions requiring notice of what is required to 
substantiate a claim), and is therefore more favorable to the 
veteran.  Therefore, the amended duty to assist law applies.  

In Kuzma v. Principi, No. 03-7032 (Fed. Cir. August 25, 
2003), the CAFC determined that the VCAA had no retroactive 
application to claims pending on the date of the VCAA's 
enactment, November 9, 2000.  Accordingly, Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), and Holliday v. Principi, 
14 Vet. App. 280 (2001) were overruled to the extent they 
conflict with Supreme Court and CAFC precedent.  

A preliminary review of the record shows that VA has made 
reasonable efforts to obtain evidence necessary to 
substantiate the appellant's claim.  In the case at hand, the 
Board is satisfied that the duty to notify and the duty to 
assist have been met to the extent necessary under the new 
law.  

During the appeal period, the Board remanded this case in 
August 2000 and May 2003 for additional development including 
compliance with notification of VCAA and the United States 
Court of Appeals for Veterans Claims (CAVC) holding in 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In June 
2003, the RO formally notified the veteran of the VCAA of 
2000 with respect to the issue on appeal.  Such notice 
sufficiently placed the veteran on notice of what evidence 
could be obtained by whom and of his responsibilities if he 
wanted such evidence to be obtained by VA.  Id.  No 
additional evidence was submitted and the case was returned 
to the Board for appellate review.

The Board notes that the veteran has not identified any 
outstanding medical evidence of treatment for degenerative 
changes of the lumbosacral spine or degenerative arthritis of 
the right knee.  As the CAVC has noted, the duty to assist in 
the development and adjudication of a claim is not a one-way 
street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991); see also Olson v. 
Principi, 3 Vet. App. 480 (1992).  

The duty to notify has been satisfied, as the veteran has 
been provided with notice of what is required to substantiate 
his claim.  The RO also provided the veteran with the reasons 
his claim could not be granted based upon the evidence of 
record.  

The Board recognizes that the initial RO decision was made 
prior to November 9, 2000, the date the VCAA was enacted.  
Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant was not given 
prior to the first RO adjudication of the claim prior to 
November 9, 2000, the notice was provided by the RO prior to 
the transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993);  Sutton v. Brown, 9 Vet. App. 553 (1996);  see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, VCAA 
notice has been fully satisfied.

The Board concludes that all relevant evidence has been 
obtained for determining the merits of the veteran's claim.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(d).  Remanding this 
case for another VA examination is not warranted as the 
record contains competent medical evidence upon which to base 
an appellate decision.

Additionally, the Board is aware that there has been a 
significant amount of analysis pertaining to the effective 
date, the scope, and the remedial aspects of the VCAA.  See, 
e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002); Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003);  Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1344 (Fed. Cir. 2003) (but see Public Law No. 108-183, § 
701, 117 Stat. 2651, ___ (Dec. 16, 2003); Conway v. Principi, 
353 F.3d 1359 (Fed. Cir. 2004); Pelegrini v. Principi, 17 
Vet. App. 412 (2004) (Pelegrini I), withdrawn and reissued, 
___ Vet. App. ___, No. 01-944 (June 24, 2004) (Pelegrini II).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini II, cited above, the Court stated 
that, under the VCAA,

[t]he Secretary must provide notice . . . that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C.  § 5103A(g) . . . .

Pelegrini II, supra, slip op. at 11.

We are further aware that much of the majority opinion in 
Pelegrini II, which includes the portion quoted immediately 
above, has been characterized as, "at best, dictum."  Id., 
slip op. at 23 (Ivers, J., concurring in part and dissenting 
in part).  In any event, considering all the foregoing 
authorities as applicable to this case, the Board finds that 
the requirements of the VCAA have been satisfied in this 
matter.

Also, the Board notes that On July 16, 2004, VAOPGCPREC (OGC 
Prec. 7-2004) (2004) held:

Under 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), the Department of Veterans 
Affairs (VA), upon receipt of a complete 
or substantially complete application, 
must notify the claimant of the 
information and evidence necessary to 
substantiate the claim for benefits and 
must indicate which portion of that 
information and evidence the claimant 
must provide and which portion VA will 
attempt to obtain for the claimant.  In 
Pelegrini v. Principi, No. 01-944, 2004 
U.S. App. Vet. Claims LEXIS 11 
(Jan. 13, 2004), the United States Court 
of Appeals for Veterans Claims (CAVC) 
stated that section 3.159(b)(1), 
explicitly, and section 5103(a), 
implicitly, require that VA request that 
the claimant provide any evidence in his 
or her possession that pertains to the 
claim.  The CAVC's statement that 
sections 5103(a) and 3.159(b)(1) require 
VA to include such a request as part of 
the notice provided to a claimant under 
those provisions is obiter dictum and is 
not binding on VA.  Further, section 
5103(a) does not require VA to seek 
evidence from a claimant other than that 
identified by VA as necessary to 
substantiate the claim. 


Increased Rating for Degenerative Changes 
of the Lumbosacral Spine

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 
2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 
1997); Owens v. Brown, 7 Vet. App. 429, 433 (1995) (and cases 
cited therein).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is the primary 
concern. Francisco v. Brown, 7 Vet. App. 55 (1994).

A comprehensive review of the record discloses that the 
veteran's long history of ongoing lumbosacral symptoms are 
generally manifested by complaints of pain, with no more than 
moderate limitation of motion noted during any acute 
exacerbation episode as demonstrated on pertinent 
examinations.

Giving the veteran every benefit of the doubt, the Board 
finds that the evidence most closely approximates the 
criteria for the 20 percent rating under DC 5292 based on 
moderate limitation of motion of the lumbar spine.

The record is without objective findings meeting or more 
nearly approximating severe limitation of motion of the 
lumbar spine warranting the maximum rating of 40 percent 
under Diagnostic Code 5292.

Also, the maximum evaluation of 40 percent under Diagnostic 
Code 5295, for lumbosacral strain is clearly not warranted, 
as there is no evidence of marked limitation of forward 
bending in a standing position, listing of whole spine to 
opposite side or loss of lateral motion.

The Board notes that since intervertebral disc syndrome has 
not been diagnosed as part and parcel of the service-
connected low back disability, consideration of the next 
higher rating of 40 percent under Diagnostic Code 5293 is not 
for application.

As to further consideration of the next higher rating of 40 
percent under the pertinent criteria cited above, the Board 
notes that the application of the criteria under 38 C.F.R. §§ 
4.40, 4.45, 4.59, does not provide a basis for a higher 
rating.  The Board notes that the recent examination findings 
are absent any associated signs of atrophy, sensory, motor, 
or reflex changes suggestive of any nerve involvement.  Also, 
it was noted that the veteran's range of motion of the lumbar 
spine was not affected by weakness, fatigue or lack of 
endurance.

A longitudinal review of the evidence shows that the 
manifestations and symptoms of service-connected degenerative 
changes of the lumbosacral spine are adequately contemplated 
within the 20 percent evaluation currently assigned under 
Diagnostic Code 5292.  The competent medical evidence fails 
to demonstrate objective manifestations of service-connected 
degenerative changes of the lumbosacral spine which meet or 
more nearly approximate the criteria for the next higher 
rating under the pertinent rating criteria cited above.  

The Board reiterates that the record is without any pertinent 
objective findings pertaining to service-connected 
degenerative changes of the lumbosacral spine dating from 
September 26, 2003, warranting consideration under the 
amended VA rating criteria for the spine.  


Increased Rating for Degenerative 
Arthritis of the Right Knee

A comprehensive review of the record shows no increase or 
worsening of service-connected degenerative joint disease of 
the right knee, warranting a rating greater than the 10 
percent currently assigned.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is the primary 
concern. See Francisco, supra.

The record shows that the RO assigned a 10 percent rating for 
degenerative joint disease of the right knee by analogy under 
Diagnostic Code 5010-5262 based on evidence of slight knee 
impairment.  Service-connection is separately established for 
amputation of the right foot, just above the ankle.  

A longitudinal review of the record shows that the competent 
medical evidence generally demonstrates degenerative joint 
disease of the right knee manifested by slight limitation of 
motion with pain, and crepitation which more nearly 
approximate a 10 percent evaluation under Diagnostic Code 
5262 with consideration of 38 C.F.R. §§ 4.40, 4.45 and 4.45.  

The Board notes that recent examination findings essentially 
show slight limitation of motion of the right knee with no 
significant tenderness in any area of the knee, including the 
medial and lateral joint lines and patellofemoral joint.  
There was no swelling or effusion.  There was no evidence of 
significant anterior laxity, posterior laxity or varus/valgus 
laxity.  

The veteran is not entitled to a higher rating under Codes 
5260 or 5261 since leg flexion is not limited to 30 degrees 
or less, and leg extension is not limited to 15 degrees or 
more.  38 C.F.R. Part 4, Diagnostic Codes 5260, 5261 (2003). 

Similarly, the evidence of record does not demonstrate the 
presence of moderate knee disability which could merit a 
higher evaluation under Diagnostic Code 5262. 

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. § Parts 3 and 4, whether 
or not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign a higher rating.

Overall, the appellant's level of functional impairment is no 
more than slight and is adequately compensated by the 
assigned 10 percent disability rating under Diagnostic Code 
5010-5262.


Additional Considerations 

The CAVC has held that the Board is precluded by regulation 
from assigning an extraschedular evaluation under 38 C.F.R. § 
3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reaching such conclusion on its own.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the VA Under Secretary for Benefits or the Director of the VA 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 
38 C.F.R. § 3.321(b)(1).  In this regard, the Board notes 
that neither the veteran's service-connected lumbosacral 
spine disability nor his service-connected right knee 
disability, alone, has been shown to markedly interfere with 
employment, or require frequent inpatient care.

The regular schedular standards as applied to the veteran's 
case adequately compensate him for the demonstrated level of 
impairment produced by his lumbosacral spine and right knee 
disabilities during the rating period under discussion.  No 
evidentiary basis has been presented upon which to predicate 
referral of the veteran's case to the Under Secretary for 
Benefits or the Director of the Compensation and Pension 
Service for consideration of extraschedular evaluation.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claims for 
increased evaluations for degenerative changes of the 
lumbosacral spine and degenerative joint disease of the right 
knee.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to an increased rating greater than 20 percent 
for service-connected degenerative changes of the lumbosacral 
spine is denied.  

Entitlement to an increased rating greater than 10 percent 
for service-connected degenerative joint disease of the right 
knee is denied.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefit Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs (or VBA AMC) to provide expeditious handling of all cases 
that have been remanded by the Board and the CAVC.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03. 

The Board notes that the issue of entitlement to an increased 
evaluation for degenerative joint disease of the left knee 
remains unresolved.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  

The Board notes that in a May 2004 statement, the veteran 
reported that he was scheduled for a left knee replacement at 
a private hospital on June 1, 2004.  He noted that the 
surgical procedure would require 10 plus weeks of 
rehabilitation.  The Board notes that the pertinent 
outstanding treatment records regarding the replacement of 
the veteran's left knee should be obtained for the record 
prior to appellate consideration of the veteran's claim for 
an increased rating for degenerative joint disease of the 
left knee.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim on appeal and to 
ensure full compliance with due process requirements, the 
case is REMANDED to the VBA AMC for the following 
development: 

1.  The veteran has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the VBA 
AMC.  Kutscherousky v. West, 12 Vet. App. 
369 (1999). 

2.  The veteran should be contacted and 
requested to identify all healthcare 
providers, VA and non-VA, inpatient and 
outpatient, who have treated him for his 
service-connected degenerative joint 
disease of the left knee from 
approximately November 2002 to the 
present.  Special emphasis should be 
placed upon obtaining all outstanding 
hospital treatment records and followup 
convalescent and rehabilitation records 
pertinent to the veteran's left knee 
replacement on June 1, 2004, at Misson 
Hospital, as noted in his May 2004 
statement.  He should be requested to 
complete and return the appropriate 
release forms so that VA can obtain any 
identified evidence.  All identified 
private treatment records should be 
requested directly from the healthcare 
providers.  Regardless of the veteran's 
response, all outstanding VA treatment 
reports should be obtained.  All 
information which is not duplicative of 
evidence already received should be 
associated with the claims file.

3.  If any of the relevant records sought 
are unavailable, the veteran should be 
notified of such fact and provided an 
explanation as to the efforts used to 
obtain those records, and a description 
of any further action to be taken with 
respect to the claims.  VCAA, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (codified at 38 U.S.C. 
§ 5103A(b)(2)).

4.  After undertaking any further 
development deemed essential, in addition 
to that specified above, including a 
current VA orthopedic examination, if 
feasible, the claim of entitlement to an 
increased evaluation for degenerative 
joint disease of the left knee should be 
readjudicated to include consideration of 
the provisions of 38 C.F.R. 
§ 3.321(b)(1).  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the VBA AMC.




	                     
______________________________________________
	WARREN W. RICE, JR. 	
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



